Citation Nr: 1134270	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to an increased rating for residuals of a right thigh injury with meralgia and paresthesias, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.S., father


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1995 to November 1996.

These matters came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran's claim was subsequently transferred to the RO in Los Angeles, California.

In September 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in June 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below in the "duty to assist" section of this opinion, the Board finds that VA has substantially complied with its remand with regard to the issue of entitlement to an increased rating for residuals of a right thigh injury with meralgia and paresthesias, currently evaluated as 10 percent disabling and obtaining a VA examination.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issues of entitlement to service connection for tinnitus and entitlement to service connection for a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout this appeal, the Veteran's residuals of a right thigh injury with meralgia and paresthesias, have been manifested by complaints of pain and tingling; objectively, he has full range of motion of the right hip, with normal right lower extremity reflexes, and active motion against full resistance, reflecting no more than moderate disability of the anterior tibial nerve and the external cutaneous nerve of the thigh.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a right thigh injury with meralgia and paresthesias, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8523 - 8529 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in January 2004, the Veteran was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the Veteran of the criteria necessary for an effective date and disability rating.  Such notice was provided to the Veteran in VA correspondence dated in October 2007.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, and VA examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain with regard to the increased rating claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination with respect to the rating issue on appeal was obtained in October 2010, with an addendum in March 2011.  38 C.F.R. § 3.159(c) (4).  (The Board notes that the examination was in October 2010; however, the initial examination report was transcribed in November 2010.  The accredited representative has referred to the examination as occurring in November 2010, the date of the report.  For purposes of this appeal, the Board will refer to it as the October/November 2010 VA examination report.)  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October/November 2010 VA examination is more than adequate, as it includes a review of the claims files, to include the Veteran's medical records, an examination of the Veteran, and an interview with the Veteran regarding his symptoms.  The report of the examination contains findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  The Board notes that, pursuant to the June 2009 Remand, a neurological examination, in addition to an orthopedic examination, should have been scheduled if warranted.  The evidence reflects that the Veteran was scheduled for a VA examination in November 2011 to determine if he had any neurological impairments due to his service-connected disabilities.  The record reflects that the Veteran cancelled the appointment and failed to report to it.  The Board finds that the RO complied with the Board's remand directives by scheduling the examination and giving the Veteran an opportunity to report.  In this regard, the Board also notes that the October/November 2010 VA examination report and March 2011 addendum contain sufficient neurological results so that an additional examination is not needed to adjudicate the claim.  See Dyment v. West, 13 Vet. App. 141 (1999)

VA regulations provide that when a claimant, without good cause, fails to report for a scheduled examination given in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2010).  Neither the Veteran nor his representative has given a cause for the Veteran's failure to report; therefore, the Board finds that the Veteran is not entitled to another examination.  Because the October/November 2010 VA examination report and March 2011 addendum contain evidence with regard to neurological symptoms, the Board finds that an additional examination was not needed, and the Veteran's failure to report will not prejudice him with regard to this claim.  Since the Veteran reported for one of the scheduled examinations, the Board will adjudicate the claim based on the evidence of record rather than denying it under 38 C.F.R. § 3.655(b).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Right Thigh disability

The Veteran's right thigh disability is rated under diseases of the peripheral nerves, diagnostic codes 8523 - 8529.  "Incomplete Paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a statement received in December 2003, the Veteran asserted that an increased evaluation was warranted for his service-connected right thigh disability.  As the Veteran's claim was received by VA in December 2003, the rating period on appeal is from December 2002, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.

A March 2004 VA examination reflects that the Veteran reported "pins and needles" and pain in his right thigh.  The right lower extremity examination was limited due to pain in the right thigh and right leg.  Deep tendon reflexes were not obtainable due to the Veteran's obesity.  It was noted that the gait and station was within normal limits including walking on the heels and toes.  The diagnosis was right lower extremity weakness likely due to pain in the right lower extremity.  

An April 2004 VA neurology consult record reflects that the Veteran complained of loss of feeling and hyperpathia in the lateral right thigh.  He claimed he could not sleep three to four nights due to pain.  He reported that the pain interferes with his daily activities that he cannot walk for a long time.  Upon motor examination, it was noted that he had normal tone and bulk in all muscle groups.  There was no limitation of active or passive range of motion.  His deep tendon reflexes were normal.   

A May 2004 neurology consult note reflects that the Veteran had normal tone and bulk.  He had decreased sensory secondary in the right L2 and L3 dermatome with hyperpathia on the right L4 dermatome.  His deep tendon reflects were a "1" in the right patella and a "1" in the ankle bilaterally.  The impression was likely spinal stenosis and likely meralgia paraesthetica.

A May 2004 primary care nursing note reflects that the Veteran reported that he cannot work because he has pain all the time.

A September 2004 nursing note reflects that the Veteran reported chronic pain in the right leg.  He reported it varied in intensity in that in some days it was only distracting, while other days, he cannot bear the pain.  He further reported that it affects his sleep, physical activities, and concentration.  

A January 2008 VA examination report reflects that the Veteran reported tingling and numbness, abnormal sensation, and weakness of the affected parts of his right leg.  There was no anesthesia and paralysis.  He reported constant pain which was burning, sharp and sticking.  The pain was relieved by rest and medication.  Range of motion of the hip joints was 125 degrees of flexion bilaterally, 30 degrees of extension bilaterally, 25 degrees of adduction bilaterally, 45 degrees of abduction bilaterally, 60 degrees of external rotation bilaterally, and 40 degrees of internal rotation bilaterally.  The peripheral nerve examination revealed neuralgia of the right lateral femoral cutaneous.  There was sensory dysfunction with findings of decreased sensation over the lateral and anterior aspect of the right thigh.  There was no motor dysfunction.  Neurological examination of the lower extremities revealed that motor function was within normal limits.     

A May 2010 VA internal medicine note reflects that the Veteran reported that he was able to play baseball, walks 2.5 miles from home to school, and his pain was well controlled. 

An October/November 2010 VA examination report reflects that the Veteran reported he was unemployed due to having been "laid off" one to two years earlier; however, it was not noted that this was due to his service-connected disability.  It was noted that he was able to stand for more than one hour but less than three hours.  It was also noted that he was able to walk one to three miles.  Upon physical examination, the Veteran had no muscle injury and no intermuscular scarring.  He also had no residuals of nerve damage, no residuals of tendon damage, and no residuals of bone damage.  There was no loss of deep fascia or muscle substance, and no motion of any joint was limited by muscle disease or injury.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no constitutional signs of arthritis, and no incapacitating episodes of arthritis.  He did not use any assistive devices or aids.  

The Veteran's hips were within normal limits.  There was no evidence of pain with active motion, no objective evidence of pain following repetitive motion, and no additional limitation after repetitive range of motion.  The Veteran had flexion of 0 to 125 degrees bilaterally, 0 to 20 degrees of extension bilaterally, and 0 to 45 degrees of abduction bilaterally.  He could cross his legs.  It was noted that range of motion was not limited by pain, weakness, fatigue, incoordination, or lack of endurance with three repetitions of motion or flares.  Reflex examinations reflected normal peripheral nerve knee and ankle reflexes bilaterally.  Nerves affected were the right lateral femoral, peroneal, and tibial.  He had normal vibration, normal pain/pinprick, normal position sense, but decreased light touch.  He had active movement against full resistance.  The examination revealed some numbness of the anterolateral right thigh.  The diagnosis was residual right thigh injury with meralgia paresthetica.  The effect on usual occupation was listed as "significant" due to decreased mobility, and decreased strength of the lower extremity.  There were no effects on the usual daily activities.  The March 2011 addendum reflects that the clinical records were reviewed and that the Veteran had tibial nerve/peroneal nerve neuralgia. 

Under DC 8529, a mild to moderate paralysis of the external cutaneous nerve of the thigh warrants a noncompensable rating.  A 10 percent is warranted when there is severe to complete paralysis.  The Board finds, based on the evidence noted above, that the Veteran does not have severe to complete paralysis of the cutaneous nerve of the thigh.  As noted above, the Veteran has normal motor functions and reflexes.  Thus, any involvement is mild, or at most, moderate.  Such symptoms do not warrant a compensable rating under DC 8529.

Under 8523 (anterior tibial nerve (deep peroneal)) a noncompensable rating is warranted for mild incomplete paralysis, a 10 percent rating is warranted for moderate incomplete paralysis, and a 20 percent rating is warranted for severe incomplete paralysis.  As the evidence of record reflects that the Veteran has normal motor function and reflexes, the Board finds that his disability symptomatology is no more than moderate and does not warrant a rating in excess of 10 percent.  

The Board has considered whether there is any other applicable diagnostic code which would provide the Veteran with a higher rating, but finds that there is not.  The nerves affected by the Veteran's disability are the cutaneous nerve of the thigh and the tibial/peroneal nerve, which are adequately addressed in diagnostic codes 8523 and 8529.

The Board acknowledges the Veteran's testimony at the September 2008 Travel Board hearing that the pain in his leg is so bad that sometimes he cannot move his leg and a light tough feels "like somebody is cutting my leg off with an axe."  He further testified that he had lost a few jobs because of the pain, of not being able to move, and not being able to walk, and that his doctor told him to stop driving trucks.  (See Board hearing transcript, page34.)  The Veteran testified that he was working as a forklift operator in a shipping and receiving department of a company.  An April 2009 VA medical record reflects that the Veteran reported that he operates a fork lift which is two stories high and that he climbs up and down the stairs up to 30 times a day.  He did not indicate that his right thigh disability prevented him from using the forklift.

The Board notes that the Veteran is competent to testify as to pain in his right lower extremity; however, the Board finds that the objective evidence of record (i.e. the VA examinations) is more probative with regard to the Veteran's sensations to touch and ability to function.  In addition, a February 2010 VA medical record reflects that the Veteran reported "he has no problem in school and got straight A.  Denies having problem at work."  A May 2010 VA medical record reflects that the Veteran is able to play baseball and walks back and forth 2.5 miles from home to school.  Significantly, the October/November 2010 VA examination report reflects no effects on usual daily activities.  There was no loss of deep fascia or muscle substance, and no motion of any joint was limited by muscle disease or injury.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Although the Veteran had some numbness and decreased light touch, he had normal vibration, normal pain/pinprick, and normal position sense.  Importantly, he had active movement against full resistance, and his range of motion was not limited by pain, weakness, fatigue, incoordination, or lack of endurance.

In conclusion, the evidence of record is against a finding that the Veteran's service connected right thigh disability warrants a rating in excess of 10 percent for any time period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is therefore not necessary. See Thun, supra.

Nonetheless, the Board acknowledges the accredited representative's statement that the RO should have considered whether the Veteran is entitled to extra-schedular benefits based on the VA examiner's statement that the disability reflects "significant" effects on the Veteran's employment.  The Board does not find that the Veteran has been prejudiced by a lack of RO discussion of extra-schedular consideration, as the record does not reflect that referral is warranted.  

Although the examiner noted "significant" effects on employment, he described these effects as decreased mobility and decreased strength of the lower extremity.  The Veteran was a truck driver and fork lift operator.  He has reported that he could stand for more than an hour, walk one to three miles at a time, play baseball, and coach Little League; thus, indicating that he has use of his thigh to a large degree.  Based on the Veteran's symptoms, employment history, and abilities, the Board finds that the evidence does not reflect "marked interference" with employment.  The October/November 2010 report reflects that the Veteran had normal motor function and reflexes of the right lower extremity.  There was no objective evidence of pain with active range of motion, and the Veteran had normal range of motion, could cross his legs, had normal vibration, normal pin/pinprick, and normal position sense.  His sensory of light touch was decreased.  The October/November 2010 VA examination report reflects that the Veteran had been "laid off" from his prior employment as a fork lift operator; however, there is no clinical indication that this was due to his service connected disability.  (The Board notes that the Veteran has other disabilities for which he is not service connected.  A December 2009 VA record reflects that the Veteran had slipped and "popped" something in his back.  A March 2010 VA medical record reflects that the Veteran was apparently sitting still when he heard a "loud pop" followed by back pain and could not get up.  He has mild to moderate degenerative changes of L5-S1 and lumbar radiculopathy.  The Veteran is not service connected for a back disability.)
  
In sum, the Board finds that referral for extraschedular consideration for the Veteran's service connected disability is not warranted.  


ORDER

Entitlement to an increased rating for residuals of a right thigh injury with meralgia and paresthesias, currently evaluated as 10 percent disabling, is denied.


REMAND

The claims folder does not reflect that the RO substantially complied with the Board's directives set forth in June 2009.  Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran asserts that service connection is warranted for tinnitus and a kidney disability.  The Board, in its June 2009 remand, directed that the RO contact the Loma Linda VAMC and request copies of clinical records pertaining to the appellant for the period from 1996 to 2000, and from the period from 2005 to present.  The claims file includes Loma Linda VAMC records from psychiatric treatment in 1997 and records from 2004 to present; however there are no other clinical records from 1996 to 2000.  

In its June 2009 remand, the Board also directed that the RO contact the Alexandria, Louisiana VAMC and request complete clinical records pertaining to the appellant for the period from 1999 to 2004.  No such records prior to 2004 are associated with the claims file.  

In its June 2009 remand, the Board directed that if complete records are no longer available or do not exist, the RO was directed to specifically document what attempts were made to locate such records and explain in writing if further attempts to locate or obtain any government records would be futile.  The claims file does not include a memorandum of formal finding of unavailability.  The Board notes that March 2011 correspondence from the Alexandria, LA VAMC states "[T]hese records have been sent to our storage facility.  It will take 4 to 6 weeks to have them returned to us.  UNABLE TO LOCATE AT PRESENT TIME."  The record does not reflect whether the records were returned to the Alexandria, LA VAMC or whether no such records are available.  

Thus, the Board finds that an additional attempt to obtain any outstanding records should be made.  If complete records are no longer available or do not exist, the RO must specifically document what attempts were made to locate such records and explain in writing if further attempts to locate or obtain any government records would be futile.

Finally, the Board notes that in its June 2009 remand, the Board directed that if the RO, after review of additional records, determined that a VA medical examination was required for either the issue of entitlement to service connection for tinnitus or the issue of entitlement to service connection for a kidney disability, the Veteran should be scheduled for a VA examination(s) as applicable.  The evidence reflects that the Veteran was scheduled for examinations, but failed to report.  As the Board is again remanding the claim for the RO to attempt to obtain additional records, the Board once again directs that if the RO determines, after review of any additional records, that a VA medical examination is required for either the issue of entitlement to service connection for tinnitus or the issue of entitlement to service connection for a kidney disability, the pertinent examination (s) should be scheduled.  The Veteran should be notified that failure to report for the scheduled examination(s) could result in a denial of his claim(s).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Loma Linda VAMC and request complete clinical records pertaining to the appellant for the period from 1996 to 2000 to include a thorough search of the hospital's archives, if necessary.  If complete records are no longer available or do not exist, specifically document what attempts were made to locate such records and explain in writing if further attempts to locate or obtain any government records would be futile.

2.  Contact the VAMC in Alexandria, Louisiana, and request complete clinical records pertaining to the appellant for the period from 1999 to 2004, to include a thorough search of the hospital's archives, if necessary.  If complete records are no longer available or do not exist, specifically document what attempts were made to locate such records and explain in writing if further attempts to locate or obtain any government records would be futile.

3.  After reviewing any additional records obtained as a result of the efforts set forth above, conduct any additional development deemed necessary, including scheduling the appellant for VA medical examinations to determine the etiology of the appellant's claimed tinnitus and kidney disability. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

If any VA examinations are scheduled, notify the Veteran that failure to report for a VA examination without good cause may result in a denial of the claim(s). 38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for tinnitus and a kidney disability.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


